Citation Nr: 1101425	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-16 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left ankle strain.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for scar, residual, status post laceration, right thumb, with 
residual numbness and pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to February 
1995.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from rating decisions issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Cleveland, Ohio.  In a February 2006 rating decision, the RO 
granted the Veteran's claim of entitlement to service connection 
for scar, residual, status post laceration, right thumb, with 
residual numbness and pain, with an initial evaluation of 10 
percent, effective May 10, 2002.  In an April 2006 rating 
decision, the RO granted his claim of entitlement to service 
connection for residuals of a left ankle strain, with an initial 
evaluation of 10 percent, effective May 10, 2002.  Jurisdiction 
was subsequently transferred to the Pittsburgh, Pennsylvania RO.

In November 2003, the Veteran testified before a Decision Review 
Officer at the Pittsburgh RO.  A transcript of the hearing has 
been associated with the Veteran's claims folder. 

In September 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the Pittsburgh RO.  A transcript of the 
hearing has been associated with the Veteran's claims folder. 

The record reflects that, at his September 2009 hearing, the 
Veteran submitted additional evidence to the Board, accompanied 
by a waiver of initial review by the agency of original 
jurisdiction ("AOJ") in accordance with 38 C.F.R. § 20.1304 
(2010).

The Board notes that, in an October 2006 decision, the Board 
denied the Veteran's claim of entitlement to an evaluation in 
excess of 10 percent for a right thumb disability, status post 
repair of the ulnar digital nerve and flexor tendons with 
residual scarring.  The record reflects that there have been no 
further adjudicative actions since the Board decision.  As such, 
that issue is not before the Board on appeal.  If the Veteran 
wishes to submit another claim on that issue, he must do so with 
the AOJ (i.e., the RO).  
 
The issue of entitlement to an initial evaluation in excess of 10 
percent for scar, residual, status post laceration, right thumb, 
with residual numbness and pain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  The 
Veteran will be notified if additional action is required on his 
part.


FINDING OF FACT

The Veteran's residuals of a left ankle strain are manifested by 
marked limitation of motion of the ankle with dorsiflexion from 
0-20 degrees, and plantar flexion from 0-25 degrees, without 
evidence of ankylosis or deformity.


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for an evaluation 
of 20 percent, and no greater, for residuals of a left ankle 
strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his or her possession that pertains to the claim, was 
eliminated by the Secretary of VA (the "Secretary") during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini, 
effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.

By a letter dated September 2008, the Veteran was advised of the 
information necessary to substantiate his claim of entitlement to 
an increased initial evaluation for residuals of a left ankle 
sprain, which indicated that he should provide evidence showing 
that his disability had increased in severity.  The letter 
provided notice of the types of evidence, both lay and medical, 
that could be submitted in support of a claim for an increased 
rating, and advised the Veteran of what VA would do to assist him 
in obtaining evidence.  This letter also afforded the Veteran 
appropriate notice per Dingess/Hartman, supra.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service and post-service 
treatment records and a VA examination report dated January 2006.  
Additionally, the claims file contains the Veteran's statements 
in support of his claim.  The Veteran has not referenced any 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to his claim that have not already been associated 
with the claims folder.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

As noted above, the Veteran was afforded a VA examination in 
January 2006.  Review of the examination report shows that the 
examiner reviewed the complete claims folder and performed the 
necessary evaluation and diagnostic tests necessary for the Board 
to decide the case.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 11-
95.  As there is no competent evidence to suggest that the 
Veteran's condition has worsened since the January 2006 
examination was performed, the Board concludes that the 
examination report is adequate upon which to base a decision in 
this case.  
 
In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
has been consistent with the provisions of the VCAA.  The Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  The purpose behind the notice requirements has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Accordingly, the Board will proceed to a decision on the 
merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, and by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries, and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DCs") 
identify the various disabilities and the criteria for specific 
ratings.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 
119 (1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 
(2009).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervations, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, 
due to healed injury are entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Court has held that the Board must determine whether there is 
evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or flare-
ups when the joint in question is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 
C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  The fact that the revised 
criteria include symptoms such as pain, stiffness, aching, etc., 
if present, means that evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The Veteran's residuals of a left ankle sprain have been rated 
under DC 5271.  Under DC 5271, moderate limitation of motion of 
the ankle warrants a 10 percent disability rating, and marked 
limitation of motion of the ankle warrants a 20 percent 
disability rating.

The normal range of motion of the ankle is from zero to 20 
degrees of dorsiflexion, and from zero to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes that the words "slight," "moderate," and 
"marked, as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence in order that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Although the use of similar terminology by 
medical professionals should be considered, it is not dispositive 
of an issue.  Rather, all evidence must be evaluated in arriving 
at a decision regarding an increased rating.   38 U.S.C.A. § 
7104; 
38 C.F.R. §§ 4.2, 4.6.

The Veteran contends that his left ankle disability is of greater 
severity than the current 10 percent rating contemplates.  
Specifically, he asserts that he has a great deal of difficulty 
navigating stairs, and says that his ankle is constantly very 
painful and tender to the touch.  See Notice of Disagreement (VA 
Form 4138), June 2006.

A review of the Veteran's VA treatment records from August 2002 
to April 2004 shows no evidence that he sought or received 
treatment for his left ankle disability.  However, in January 
2006, pursuant to his original claim of entitlement to service 
connection, the Veteran was afforded a VA joints examination.  He 
told the examiner that, although he did not like to take 
medication for his disorder, he experienced sharp, almost 
unbearable pain when walking up stairs, such that he often walked 
sideways.  He reported subluxation while walking up stairs, and 
stiffness.  He said that he experienced occasional flare ups when 
he allowed his feet to dangle off the bed.  However, he denied 
experiencing ankle locking, and said that he did not use any 
assistive devices for ambulation.  During the physical 
examination, the examiner noted tenderness on palpation to the 
medial aspect of the left ankle joint.  There was no swelling, 
redness or obvious deformities.  Dorsiflexion was from 0 to 20 
degrees; plantar flexion was from 0 to 25 degrees, absent 25 
degrees of plantar flexion secondary to decreased range of 
motion.  With repetitive motion, the most limiting factor was 
minimal pain.  However, there was no decrease in range of motion, 
weakness, lack of endurance or easy fatigability.  X-rays 
revealed generally normal findings with the ankle joint intact.  
There was no evidence of fracture, significant degenerative 
changes or asymmetrical joint space.  The examiner diagnosed the 
Veteran with left ankle strain with decreased range of motion, 
continued chronic pain, which has worsened.  

There is no medical evidence of record that contradicts the 
findings of the 2006 VA examination.

During the Veteran's September 2009 hearing before the Board, he 
said that his occupational duties as a letter sorter for the 
United States Postal Service affected his left ankle disability 
because he generally walked about two miles per day throughout 
the facility on hard, concrete floors, which further aggravated 
the condition.  He also stated that he felt some instability when 
navigating stairs, although he admitted that his ankle disability 
had never caused him to fall.  

Based on a review of the complete evidence of record, the Board 
concludes that the Veteran's residuals of a left ankle strain 
have resulted in marked limitation of motion of the ankle without 
evidence ankylosis or deformity.  As noted during the January 
2006 VA examination, his plantar flexion was limited to 0 to 25 
degrees, nearly half the normal range of motion for the joint.  
As such, the Board finds that the criteria for an initial 
disability evaluation of 20 percent is warranted under DC 5271.  
That is the maximum rating available under DC 5271.

The Board has also considered whether other diagnostic codes are 
applicable to the Veteran's left ankle disability.  However, 
because he has not been shown by the medical evidence to have 
ankylosis or malunion of the os calcis or astragalus, and there 
is no evidence that he ever underwent an astragalectomy (removal 
of the astragalus bone for ankle stabilization), there are no 
other diagnostic codes pertaining to disability of the ankle 
applicable to the Veteran's ankle disorder.

The Board has also considered DC 5003, which states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  In 
this case, however, there has been no evidence during the course 
of the appeal that the Veteran has been diagnosed as having 
degenerative arthritis of the left ankle.  As noted during the VA 
examination, x-rays revealed essentially normal findings.  
Moreover, as the Veteran is already rated under DC 5271 for the 
same symptomatology (i.e., limitation of motion with pain), the 
assignment of a separate rating under DC 5003 would be considered 
pyramiding, as the manifestations of his ankle disability under 
DC 5003 would be duplicative of those under DC 5271.  See 38 
C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

With regard to assigning a higher disability rating for the 
Veteran's left ankle disability based on functional loss as 
contemplated by the Court's holding in DeLuca v. Brown, the Board 
acknowledges the Veteran's claims during the VA examination and 
the Board hearing that his disorder prevents him from engaging in 
running and other forms of physical activity.  However, while the 
VA examiner clearly noted his contentions, the examiner 
specifically noted that repetitive motion only elicited minimal 
pain.  Accordingly, the Board finds that the Veteran is 
adequately compensated by the 20 percent rating being assigned by 
this decision.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the rating 
schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In 
this case, the Board concludes that the Veteran's service-
connected residuals of a left ankle strain are not so unusual or 
exceptional in nature as to render the assigned schedular rating 
inadequate.  The Veteran's disorder has been evaluated under the 
applicable diagnostic code that has specifically contemplated the 
level of occupational impairment caused by his disability.  
Moreover, there is no evidence that his condition has caused 
marked interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in this 
case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial disability evaluation of 20 percent, 
and no more, for residuals of a left ankle strain is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.


REMAND

The Veteran contends that his scar, residual, status post 
laceration, right thumb, with residual numbness and pain is of 
greater severity than the current 10 percent rating contemplates.  
After a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is necessary prior to 
the adjudication of this claim.

In this regard, the Board observes that, during the Veteran's 
January 2006 VA examination, the examiner noted that the Veteran 
had decreased range of motion of the right thumb with flexion 
from 0-45 degrees, absent 45 degrees of full flexion, secondary 
to his service-connected right thumb disability (status post 
repair to ulnar digital nerve and flexor tendons with residual 
scarring).  Under the schedule of ratings for the skin when the 
Veteran applied for service connection and which is applicable in 
this case, scars other than on the face or neck that caused 
limited motion were either evaluated based on the square area of 
the scar(s) (DC 7801), or based on limitation of function of the 
affected part (DC 7805).  However, because the VA examiner failed 
to specify the approximate area (in centimeters) covered by the 
Veteran's scar(s), or the approximate limitation of motion of his 
thumb (based on the gap between his thumb pad and fingers), the 
Board is unable to make a determination as to whether a higher 
initial disability rating is warranted.  Accordingly, a remand is 
necessary in order to afford the Veteran another examination to 
determine the extent to which his scar affects the function or 
range of motion of his right thumb.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records 
should be obtained and added to the claims 
folder.

2.  Schedule the Veteran for an appropriate 
VA examination (if possible, with the 
examiner who performed the January 2006 
examination) to determine the current 
severity of his scar, residual, status post 
laceration, right thumb, with residual 
numbness and pain.  Please provide the claims 
folder to the examiner.  The examiner should 
review the pertinent documents in the claims 
folder, and state in the examination report 
that the pertinent records were reviewed.  
Any tests deemed necessary should be 
conducted, and all clinical findings should 
be reported in detail.  The examiner should 
then elicit from the Veteran a complete 
history of the symptomatology caused by his 
right thumb scar, as well as a discussion of 
any treatment since May 2002.  

The examiner is asked to specifically 
describe all manifestations of the Veteran's 
right thumb scar, to include any limitation 
of motion of the thumb or limitation of 
function of the thumb/hand.  The examiner 
should specifically set forth all 
symptoms resulting from the scar only, 
and indicate whether any limitation of 
motion or function is due solely to the 
scar (as opposed to his separately-rated 
disability involving repair to his ulnar 
digital nerve and flexor tendons).  The 
examiner should also specify the approximate 
area (in inches or centimeters) covered by 
the Veteran's scar(s), as well as the 
distance between his thumb pad and fingers 
(measured in inches or centimeters).  

3.  Thereafter, the Veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


